Title: To James Madison from James Simpson, 15 August 1803
From: Simpson, James
To: Madison, James


					
						Triplicate
						No. 61.
						Sir
						Tangier 15th. August 1803.
					
					No. 60 dated 28th. last Month was forwarded in triplicate by way of Gibraltar.  The two Ships have sailed from Larach and Sallé on their Cruize, and the two Galleys built last year at Tetuan have been by great exertions got over the Bar of that River, now nearly dry; they are daily expected here to compleat their equipment when they will be employed in and about the Straits, as such Vessels usualy are.  Another Galley is getting ready at Tetuan and the Governour of this place talks of arming a two Masted Boat lately seized here under Genoese Colours.
					We have not had any tidings of the two Frigates since they sailed, which I confess I am very anxious to receive.
					I feel great concern at not having been able to satisfy the enquirys of this Government respecting the fate of the Ship detained by Commodore Morris Squadron and carried to Malta.  No other Letter from him on the subject has reached me besides that of the 19th. May mentioned to you in No. 59.
					Mr. Gavino tells me for want of conveyance my answer to that Letter was long detained at Gibraltar.
					In this state of things I have considered it proper to recommend in the strongest manner, thro’ Mr. Gavino, to the Captains of the Vessels of War he tells me are expected from the United States, that two of them remain on this station, untill the opperations of the Emperours Cruizers actualy at Sea be known.  The necessity of this measure was obvious to me so soon as I found the Frigates were to sail with sealed Orders; I sincerely hope the precaution may not in fact be necessary, but I trust it will be admitted by you as proceeding from my anxiety for the good of the Service, viewing it as the best mode can be adopted for protection of the Commerce, without giving it any un-necessary alarm.  On Friday last Alcayde Hashash gave notice to the Consuls that His Imperial Majesty would very soon be at Tangier.  It is said he leaves Meguinez the 10th. of next Moon.  This is an unexpected visit,  we believe it has been occasioned by some late dissensions between the Governour of this place and the people of the Neighborhood.
					It will afford me an opportunity of renewing to His Majesty assurances of the steady disposition of the Government of the United States to maintain Peace with this Country, and to discuss matters fully with his Minister, which I most ardently wish I may be able to accomplish on a pleasant footing.  On this occasion I must as every other Consul not only make a handsome present to His Majesty, but to the Chiefs and others of his Court; for which purpose I this day desire Mr. Gavino to  provide a variety of Articles suitable for that purpose, and for payment, I transmit him a sett of Bills, which under this date I have taken the liberty of drawing on you to his Order for One thousand dollars, payable thirty days after presentation, which I request you will order to be paid.
					Mr. Nissen the Danish Consul at Tripoly writes their Consul here under date 13th. June, that Commodore Morris had landed there under protection of the French Consul for the purpose of entering upon a Negotiation with that Regency, but two hundred and fifty thousand dollars being demanded for Peace and twenty thousand Annualy, he immediately embarked.  I have the honour to be, with sentiments of the highest Respect and esteem Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
